Citation Nr: 0532569	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of bilateral arm 
and wrist fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1977 
and from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The issue of service connection for residuals of bilateral 
arm and wrist fractures on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for residuals of 
bilateral arm and wrist fractures in a November 1977 rating 
decision; it notified the veteran of the denial but he did 
not initiate an appeal.

3.  Evidence received since the November 1977 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of November 1977 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
November 1977 rating decision to reopen a claim for service 
connection for residuals of bilateral arm and wrist 
fractures.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for residuals of bilateral 
arm and wrist fractures in a November 1977 rating decision.  
It gave the veteran notice of this denial, but he did not 
initiate an appeal.  Therefore, the RO's decision of November 
1977 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.160(d) (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO denied service connection for residuals of bilateral 
arm and wrist fractures in a November 1977 rating decision 
because there was no evidence of a residual disability to the 
arms and wrists according to an October 1977 VA examination 
with accompanying X-rays.  Evidence at the time of the 
November 1977 rating decision consisted of service medical 
records (SMRs) dated from April 1973 to July 1977 and a VA 
examination with X-rays from October 1977. 

Evidence received since the November 1977 rating decision 
consists of a VA audiological examination dated in June 1991; 
a statement by the veteran as part of his June 2003 claim to 
reopen; a statement by the veteran dated in July 2003; a VA 
examination with X-rays dated in September 2003; a private 
treatment report dated in February 2004 from "P.M.," MD.; 
and a Written Brief Presentation by the veteran's 
representative dated in January 2005.  
 
In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the November 1977 rating decision.  Specifically, the 
September 2003 VA examiner diagnosed "[b]ilateral wrist 
pain, status post service-connected fractures" and 
"[b]ilateral elbow pain, status post service-connected 
fractures with bilateral osteoarthopy [sic] by x-ray."  
Thus, the VA examination presented evidence of current 
disorders to the arms and wrists that may relate to in-
service fractures.  Accordingly, the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As new and material evidence has been 
received, the claim is reopened.  38 U.S.C.A. § 5108.    

The Duty to Notify and the Duty to Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Review of the claims folder reveals compliance with the VCAA, 
as the veteran has had ample opportunity to present evidence 
and argument in support of his appeal.  In the event any 
noncompliance is found, given the favorable disposition of 
the appeal, the Board finds that any defect in notice or 
assistance is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of bilateral arm and wrist 
fractures is reopened.  To that extent, the appeal is 
granted.



	(CONTINUED ON NEXT PAGE)

REMAND

As discussed above, the claim for service connection for 
residuals of bilateral arm and wrist fractures is reopened.  
However, before addressing the merits of the claim, the Board 
finds that additional development is required.

With respect to assistance, the VCAA specifies that, in the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.

In this case, as noted above, the September 2003 VA 
examination and X-rays provide new and material evidence of 
current bilateral arm and wrist conditions that may be 
related to service.  The Board acknowledges that the VA 
examiner did not have access to the claims folder.  Moreover, 
the VA examiner provides no basis for his opinion that the 
veteran's disorders are service connected.  Thus, the medical 
opinion is incomplete, lacking review of the relevant 
evidence of record and a statement explaining the basis for 
the opinion.  As a result, it is entitled to very limited 
probative value. 

The duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Therefore, the Board finds that 
September 2003 VA examination is insufficient to allow the 
claim for service connection for residuals of bilateral arm 
and wrist fractures, but does trigger VA's duty to obtain a 
comprehensive medical examination and opinion with regard to 
the claim.  38 U.S.C.A. § 5103A(d).  A remand is required to 
secure this examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
disorder to the arms and wrists present.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  
The examination should include any test 
or study deemed necessary by the 
examiner.  The claims folder must be made 
available for review for the examination 
and the examination report must state 
whether such review was accomplished.  
Based on review of the claims folder, 
with specific attention paid to SMRs 
dated from April 1973 to July 1977, 
including a treatment record within the 
SMRs dated in April 1974 indicating a 
fracture to both arms, as well as a 
current physical examination of the 
veteran, the examiner is asked to provide 
a diagnosis for any residuals of 
bilateral arm and wrist fractures 
present.  If there is a current disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the current disorder is related 
to the veteran's period of active duty 
service from July 1973 to July 1977 and 
from October 1990 to June 1991.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinion, the 
examination report should so state.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case (SSOC) and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


